Order unanimously affirmed without costs. Memorandum: In this proceeding to terminate parental rights, the record, containing testimony and documentary evidence from three psychiatrists and a social worker, reveals clear and convincing proof that respondent is presently and for the *994foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her children (see, Social Services Law § 384-b [4] [c]; [3] [g]; Matter of Joyce T., 65 NY2d 39, 44-46; Matter of Nereida S., 57 NY2d 636, 640; Matter of Edward R., 123 AD2d 866, 867-868; Matter of Kevin R., 112 AD2d 462, lv denied 67 NY2d 602). Family Court’s findings are entitled to the greatest respect (see, Matter of Nathaniel T., 67 NY2d 838, 842; Matter of Irene O., 38 NY2d 776, 777) particularly where, as here, respondent offered no countervailing psychiatric or other evidence (see, Matter of Joyce T., supra, at 46). On this record, a separate dispositional hearing was not necessary (see, Matter of Joyce T., supra, at 46-50; Matter of Nereida S., supra; Matter of Elizabeth Q., 126 AD2d 905, 906-907). (Appeal from order of Wayne County Family Court, Parenti, J.—terminate parental rights.) Present—Callahan, J. P., Doerr, Green, Balio and Davis, JJ.